DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 08/16/2021, with respect to the rejection(s) of claim(s) 1-7 and 9-14 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shim (WO 2013/032112 A1) in view of Knoop (US PGPUB 2017/0051722 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

8 recites the limitation "the reference circle" in line 3. While there is a positive recitation of a reference circle for the locking holes, there is not a positive recitation of a reference circle for the detecting hole. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shim (WO 2013/032112 A1) in view of Knoop (US PGPUB 2017/0051722 A1).

Regarding claim 1, Shim discloses a system for controlling a locking pin for a rotor of a generator (Abstract), comprising: the locking pin that is fixedly arranged (60); the rotor (120a), in which a locking hole is provided (121); a detecting reference member rotatable in synchronization with the rotor (182); an optical quantity detecting member (180), wherein the optical quantity detecting member is fixedly arranged with respect to the rotor (Fig. 2); and a control member (195), configured to output a first control instruction to a driving member of a rotor (160) based on at least three position signals of the detecting hole acquired by the optical quantity detecting member [0039], to align the locking pin (160) with the locking hole (121).

Knoop teaches a combination optical sensor and fixing pin for locking the yaw motion of a wind turbine ([0032]-[0033]) in which the optical sensor identifies position through individual drilled holes in the yaw ring, and through which at least two fixing pins are inserted through the holes ([0035]) to adjust the position of the guide portion to adjust precisely the jaw position of the nacelle ([0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rotor lock of Shim to have the plurality of holes in the guide rail, fixing pins, and optical sensors of Knoop, as both references are in the same field of endeavor as the rotor brake of Shim and the yaw brake of Knoop et al. are similar structures, performing similar functions (adjusting position of a ring or cylindrical section), and one of ordinary skill would appreciate that the plurality of holes in the guide rail, fixing pins, and optical sensors of Knoop would allow for precise adjustment of the rotor brake of Shim ([0032]).

Regarding claim 2, Shim and Knoop teach all of claim 1 as above, wherein the control member is further configured to output a second control instruction to a driving member of a the locking pin to lock the rotor according to the position signals of the detecting hole acquired by the optical quantity detecting member (Shim [0039], Knoop [0032]-[0035]).

Regarding claim 3, Shim and Knoop teach all of claim 1 as above, wherein the at least three position signals, which are sequentially acquired in a rotation of the rotor, comprise: a first position signal (Shim [0039], Knoop [0032]-[0035]), the position signal acquired in a case that signal acquisition path of a detecting portion of the optical quantity detecting member is directed to a physical portion of 

Regarding claim 4, Shim and Knoop teach all of claim 3 as above, wherein the control member is configured to output the first control instruction to the driving member of the rotor for rotating a preset angle toward a second direction according to the first position signal (Shim [0039], Knoop [0032]-[0035]), the second position signal and the third position signal that are acquired in the rotation of the rotor in a first direction; wherein the preset angle equals to a half of a rotation angle of the detecting position of the optical quantity detecting member rotatable in the detecting hole with respect to the rotor (Shim [0039], Knoop [0032]-[0035]).

Regarding claim 5, Shim and Knoop teach all of claim 1 as above, wherein the optical quantity detecting member is one of an infrared sensor, an ultrasonic sensor, and a laser sensor (Shim [0039], Knoop [0032]-[0035]).

Regarding claim 6, Shim and Knoop teach all of claim 1 as above, wherein the detecting portion of the optical quantity detecting member is arranged to be exactly aligned with a reference circle of the detecting hole (Shim [0039], Knoop [0032]-[0035]).

Regarding claim 7, Shim and Knoop teach all of claim 1 as above, wherein the detecting reference member is the rotor and the optical quantity detecting member is fixedly arranged on a fixed shaft of the generator (Shim, Fig. 2).

Regarding claim 9, Shim discloses method for controlling a locking pin for a rotor of a generator [0039] comprising: determining a preset angle, and outputting, according to a position signal of the detecting hole acquired by an optical quantity detecting member (Fig. 2, [0039]), a first control instruction to a driving member of the rotor to align the locking pin with the locking hole [0039].
However, Shim does not teach or suggest wherein the preset angle equals to a rotation angle of a detecting position rotatable in a detecting hole with respect to the rotor.
Knoop teaches a combination optical sensor and fixing pin for locking the yaw motion of a wind turbine ([0032]-[0033]) in which the optical sensor identifies position through individual drilled holes in the yaw ring, and through which at least two fixing pins are inserted through the holes ([0035]) to adjust the position of the guide portion to adjust precisely the jaw position of the nacelle ([0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rotor lock of Shim to have the plurality of holes in the guide rail, fixing pins, and optical sensors of Knoop, as both references are in the same field of endeavor as the rotor brake of Shim and the yaw brake of Knoop et al. are similar structures, performing similar functions (adjusting position of a ring or cylindrical section), and one of ordinary skill would appreciate that the plurality of holes in the guide rail, fixing pins, and optical sensors of Knoop would allow for precise adjustment of the rotor brake of Shim ([0032]).

Regarding claim 10, Shim and Knoop teach all of claim 9 as above, wherein after the outputting a first control instruction to a driving member of the rotor, the method further comprise: outputting a 

Regarding claim 11, Shim and Knoop teach all of claim 9 as above, wherein the position signal comprises at least three position signals (Shim [0039]), which are sequentially acquired by a rotation of the rotor (Shim [0039]), wherein the at least three position signals comprise: a first position signal, being a position signal acquired in a case that signal acquisition path of a detecting portion of the optical quantity detecting member is directed to a physical portion of a detecting reference member that is on an upper side of a detecting hole (Shim Fig. 2, [0039]; Knoop [0032]-[0035]); a second position signal, being a position signal acquired in a case that the signal acquisition path of the detecting portion is directed to the detecting hole (Shim Fig. 2, [0039]; Knoop [0032]-[0035]), a third position signal, being a position signal acquired in a case that the signal acquisition path of the detecting portion is directed to a physical portion of the detecting reference member that is on a lower side of the detecting hole (Shim [0039]).

Regarding claim 12, Shim and Knoop teaches all of claim 11 as above, further comprising: outputting, by the control member, the first instruction to the driving member of the rotor for rotating the preset angle toward a second direction according to the first position signal [0039], the second position signal and the third position signal that are acquired in the rotating of the rotor in a first direction [0039]; wherein the preset angle equals to a half of a rotation angle of the detecting portion of the optical quantity detecting member rotated in the detecting hole with respect to the rotor (Shim [0039]; Knoop [0032]-[0035]).

Regarding claim 13, Shim and Knoop teach all of claim 2 as above, wherein the position signal comprises at least position signals (Shim [0039]); which are sequentially acquired in a rotation of the rotor (Shim [0039]); wherein the at least three position signals comprise: a first position signal, being a position signal acquired in a case that a signal acquisition path of a detecting portion of the optical quantity detecting member is directed to a physical portion of the detecting reference member that is on an upper side of the detecting hole (Shim [0039], Knoop [0032]-[0035]); a second position signal, being a position signal acquired in a case that the signal acquisition path of the detecting portion is directed to the detecting hole (Shim [0039], Knoop [0032]-[0035]); a third position signal, being a position signal acquired in a case that the signal acquisition path of the detecting portion is directed to a physical portion of the detecting reference member that is on a lower side of the detecting hole (Shim [0039], Knoop [0032]-[0035]).

Regarding claim 14, Shim and Knoop teach all of claim 10 as above, wherein the position signal comprises at least position signals (Shim [0039]); which are sequentially acquired in a rotation of the rotor (Shim [0039]); wherein the at least three position signals comprise: a first position signal, being a position signal acquired in a case that a signal acquisition path of a detecting portion of the optical quantity detecting member is directed to a physical portion of the detecting reference member that is on an upper side of the detecting hole (Shim [0039], Knoop [0032]-[0035]); a second position signal, being a position signal acquired in a case that the signal acquisition path of the detecting portion is directed to the detecting hole (Shim [0039], Knoop [0032]-[0035]); a third position signal, being a position signal acquired in a case that the signal acquisition path of the detecting portion is directed to a physical portion of the detecting reference member that is on a lower side of the detecting hole (Shim [0039], Knoop [0032]-[0035]).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8, while Shim and Knoop teach all of claim 7 as above, and Knoop at least teaches a plurality of locking and plurality of detecting holes (as the locking holes and detecting holes can be read as potentially the same orifices), neither Shim nor Knoop teach that a diameter of the reference circle of the detecting hole is smaller than the diameter of a reference circle of the locking hole, since both Shim and Knoop have the detecting portion and the locking portion on the same circumferential reference circle (See both Shim and Knoop, Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745